DETAILED ACTION 
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/21/2020, have being considered by the examiner.

Claim Objections
Claims 1, 3, 5-10, 12, 14-16, 18, and 20, and associated dependent claims are objected to because of the following informalities:

In claim 1, Line 2 respectively the term “the steps of:” should be changed to, “comprising:” for simplicity and typographical/grammar issues.  
In claims 1, 18, and 20, Line 9-10, 11-12, and 8-9, respectively the term “the first and second displays respectively” should be changed to, “the first and the second displays respectively” for typographical/grammar issues to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
In claims 1, 18, and 20, Line 13-14, 15-16, and 12-13, respectively the term “the first and second positions respectively” should be changed to, “the first and the second positions respectively” for typographical/grammar issues to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
In claims 1, 18, and 20, Line 16, 18, and 15, respectively the term “the updated version of the computer- generated image data” should be changed to, “the at least one updated version of the computer- generated image data” for typographical/grammar issues and consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
In claims 1, 18, and 20, Line 17, 19, and 16, respectively the term “computer-generated image data presented previously” should be changed to, “the computer-generated image data presented previously” for consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
In claims 1, 18, and 20, Line 18 20, and 17, respectively the term “previously on the first and second displays” should be changed to, “previously on the first and the second displays,” for typographical/grammar issues and to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
In claims 1, 18, and 20, Line 20, 22, and 19, respectively the term “iterating the steps of presenting the updated version of the computer- generated image data” should be changed to, “iterating at least one updated version of the computer- generated image data” for typographical/grammar issues and for consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
In claims 1, 18, and 20, Line 24, 26, and 23, respectively the term “the first and second positions” should be changed to, “the first and the second positions,” for typographical/grammar issues and to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
In claim 3, Line 1 respectively the term “wherein a subsequent presenting of the updated version of the computer-generated image data” should be changed to, “wherein a subsequent presenting of the at least one updated version of the computer-generated image data” for typographical/grammar issues and consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
In claim 5, Line 2 respectively the term “iterating the steps of presenting the updated version of the computer- generated image data” should be changed to, “iterating the at least one updated version of the computer- generated image data” for typographical/grammar issues and consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
In claim 5, Line 6 respectively the term “to iterate the steps of presenting the updated version of the computer-generated image data” should be changed to, “to iterate presenting the at least one updated version of the computer-generated image data” for typographical/grammar issues and consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In claim 6, Line 4-5 respectively the term “at least one iteration of presenting the updated version of the computer-generated image data” should be changed to, “at least one iteration of presenting the at least one updated version of the computer-generated image data” for typographical/grammar issues and consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
In claims 6, Line 8 respectively the term “thereafter at least one iteration of presenting the updated version of the computer-generated image data” should be changed to, “thereafter at least one iteration of presenting the at least one updated version of the computer-generated image data” for typographical/grammar issues and consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
In claim 6, Line 12 respectively the term “and then at least one iteration of presenting the updated version of the computer-generated image data” should be changed to, “and then at least one iteration of presenting the at least one updated version of the computer-generated image data” for typographical/grammar issues and consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
In claim 7, Line 1 respectively the term “wherein the step of presenting the at least one updated version” should be changed to, “wherein for simplicity and typographical/grammar issues.
In claim 7, Line 4-5 and 16-17, respectively the term “presenting a graphical element at a position being different from the first and second positions respectively in a first spatial dimension” should be changed to, “presenting a graphical element at a position being different from the first and the second positions respectively” for typographical/grammar issues and consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
In claim 7, Line 6 respectively the term “and preferably the step of presenting the at least one updated version” should be changed to, “and preferably for simplicity and typographical/grammar issues. 
In claim 8, Line 1 respectively the term “wherein the step of presenting the computer-generated image data” should be changed to, “wherein for simplicity and typographical/grammar issues. 
In claim 8, Line 2, 3-6 respectively the term “on the first and second displays” should be changed to, “on the first and the second displays” for typographical/grammar issues. 
In claim 8, Line 2 respectively the term “on the first and second displays comprises” should be changed to, “on the first and the second displays comprises” for typographical/grammar issues. 
In claim 8, Line 9-10 respectively the term “the first and second graphical elements” should be changed to, “the first and the second graphical elements” for typographical/grammar issues. 
In claim 8, Line 8 respectively the term “wherein the quality measure comprised in the user-generated feedback signal is configured to indicate if the presenting of the first and second graphical elements at the first and second focal planes respectively is perceived by the user as a change in position of the first and second graphical elements” should be changed to, “wherein the quality measure comprised in the user-generated feedback signal is configured to indicate when the presenting of the first and second graphical elements at the first and second focal planes respectively is perceived by the user as a change in position of the first and second graphical elements” in order for the subject matter to be positively recited. Since the claim fails to recite any specific limitations regarding the possibility that the conditional statement may not occur, the broadest reasonable interpretation of the claim allows for the possibility wherein no functionality is achieved when the conditional statement is not achieved. Please see MPEP 2111. 
In claim 9, Line 1 respectively the term “wherein at least one of the at least one” should be changed to, “wherein for typographical/grammar issues. 
In claim 9, Line 3 respectively the term “in two dimensions on each of the first and second displays respectively” should be changed to, “in two dimensions on each of the first and the second displays respectively” for typographical/grammar issues and consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
In claim 10, Line 1 respectively the term “wherein said at least one graphical” should be changed to, “wherein the at least one graphical” for typographical/grammar issues and consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
In claims 12, and 15, Line 1 respectively the term “wherein the step of presenting the computer-generated image data on the first and second displays” should be changed to, “wherein the second displays” for simplicity and typographical/grammar issues. 
In claims 12, and 15, Line 5 respectively the term “first focal distance on the first and second displays” should be changed to, “first focal distance on the first and the second displays” for typographical/grammar issues. 
In claim 12, and 15, Line 14-15 and 11-12 respectively the term “to said quality measure, the step of presenting the updated version” should be changed to, “to the quality measure, for typographical/grammar issues and consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
In claim 14, Line 14 respectively the term “generated feedback signal is completed for said first eye” should be changed to, “generated feedback signal is completed for the first eye” for typographical/grammar issues and consistency of terminology to avoid clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 	
In claim 16, Line 2 respectively the term “rendering the updated version of the computer-generated image data” should be changed to, “rendering the at least one updated version of the computer-generated image data” for typographical/grammar issues. 
In claim 16, Line 4 respectively the term “from the first and second positions” should be changed to, “from the first and the second positions” for typographical/grammar issues. 
In claim 18, Line 11-12 respectively the term “on the first and second displays” should be changed to, “on the first and the second displays” for typographical/grammar issues. 
Appropriate correction is required

Examiner Notes

With respect to claim 19 and its independent claim 18 the office did not give a rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 19 recites “A non-volatile data carrier containing the computer program product of the claim 18”, while claim 18 that claim 19 is dependent on recites “A computer program product loadable into a non-volatile data carrier communicatively connected to at least one processor, the computer program product comprising software configured to, when the computer program product is run on the at least one processing circuitry, cause the at least one processing circuitry to:…..”. The office understands that independent claim 18 claims the computer program product loadable into a non-volatile data carrier, the program has the ability to be loaded into a non-volatile data carrier while dependent claim 19 claims that the program is contained in a non-volatile data carrier. Thus, further limiting claim 18 that claim 19 depends upon. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, and 9, and associated dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 4 and recites the limitation “based on the latest second position presumed” in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the office has interpreted the term “based on the latest second position presumed” to be “based on a latest second position presumed”. 
Claim 9 and recites the limitation “and preferably said number of graphical elements” in line 3-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the office has interpreted the term “and preferably said number of graphical elements” to be “and preferably a number of graphical elements”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 18 and along with its dependent claim, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 	 
Claim 18 is drawn to a “computer program” per se, therefore, fail(s) to fall within a statutory category of invention, since applicant`s specification do not define the term “computer program product”.
	A claim directed to a computer program itself is non-statutory because it is not:  
	A process occurring as a result of executing the program, or
	A machine programmed to operate in accordance with the program, or
	A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
	A composition of matter.
	See MPEP § 2106.01.  Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held non-statutory).  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention, which permit the data structure's functionality to be realized.  In contrast, a claimed computer readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory.  Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical “things.”  They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized.

Allowable Subject Matter
Claims 1, and 20 are independent claims and comprises of allowable subject matter since no prior arts were found to teach in combination all of the claimed limitations. Thus claim 1 along with it`s respective dependent claims 2-17, and claim 20, would be allowable once the claim objections and rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are overcome.

Claim 18, is an independent claim and comprises of allowable subject matter since no prior arts were found to teach in combination all of the claimed limitations. Thus claim 18 along with it`s dependent claim 19, would be allowable once the claim objections and the rejection under 35 U.S.C. 101 are overcome.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 18, and 20, the prior arts fail to explicitly teach, receiving the user-generated feedback signal until the user-generated feedback signal comprising the confirmation command is received, as claimed in claims 1, 18, and 20.

Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Parshionikar (US 20170249009 A1)- User interaction concepts, principles and algorithms for gestures involving facial expressions, mental activity, and other body actions are disclosed. User interaction concepts, principles and algorithms for enabling hands-free and voice-free interaction with electronic devices are disclosed. Apparatuses, systems, computer implementable methods, and non-transient computer storage media storing instructions, implementing the disclosed concepts, principles and algorithms are disclosed. Gestures for systems using eye gaze and head tracking that can be used with augmented, mixed or virtual reality, mobile or desktop computing are disclosed. Use of periods of limited activity and consecutive body actions in orthogonal axes is disclosed........ Please see Fig. 1. Paragraph [0030].
(b)	Parshionikar (US 20190265802 A1)- User interaction concepts, principles and algorithms for gestures involving facial expressions, motion or orientation of body parts, eye gaze, tightening muscles, mental activity, and other user actions are disclosed. User interaction concepts, principles and algorithms for enabling hands-free and voice-free interaction with electronic devices are disclosed. Apparatuses, systems, computer implementable methods, and non-transient computer storage media storing instructions, implementing the disclosed concepts, principles and algorithms are disclosed.  ...... Fig. 1. Abstract.
(c)	Cella et al. (US 20190324444 A1)- The present disclosure describes systems and methods for data collection in an industrial environment. A method can include providing a plurality of sensors to components of an industrial system, interpreting the data values from the sensors in response to a sensed parameter group, the group including a fused plurality of sensors. The method may also include determining a recognized pattern value comprising a secondary value determined in response to the data values, updating the sensed parameter group in response to the recognized pattern value, and adjusting the interpreting the data values in response to the updated sensed parameter group........... Fig. 1-3. Abstract.
(d)	Cella et al. (US 20180284758 A1)- In embodiments of the present invention improved capabilities are described for a monitoring system for data collection in an industrial drilling environment comprising a data collector communicatively coupled to a plurality of input channels, wherein a subset of the plurality of input channels are communicatively coupled to sensors measuring operational parameters from an industrial drilling component; a data storage structured to store a plurality of collector routes and collected data that correspond to the plurality of input channels, wherein the plurality of collector routes each comprise a different data collection routine;........... Fig. 1-3. Abstract.
(e)	MIYAMOTO et al. (US 20170241017 A1)- A controller causes treatment of a substrate with a treating gas by operating an exhaust portion to discharge gas from a treatment space and supplying the treating gas from a treating gas generator to the treatment space. After supplying a dry gas at a treatment flow rate to the treatment space and replacing the gas with the dry gas, the controller carries out a slow leak operation to flow the dry gas from a dry gas supplier in a predetermined direction and to supply the dry gas to a filter in a lower flow rate than the treatment flow rate............ Fig. 1-3. Abstract.
(f)	SABITOV et al. (US 20170017834 A1)- An apparatus includes a memory, a communication interface in communication with the memory and configured to communicate via a network, and a processor in communication with the memory and the communication interface. The processor receives facial image data associated with a user of a client device, registers the facial image data, and stores the facial image data and contextual data associated with the user in a database............. Fig. 1-3. Abstract.
(g)	Dorn et al. (US 20160303373 A1)- The present invention is an improved fitting and training system for a visual prosthesis. Fitting a visual prosthesis through automated means is challenging and fitting a visual prosthesis manually is tedious for clinician and patent, and provides great opportunity for error. A hybrid of computer controlled and manual fitting provides effective, efficient and controlled fitting process. The process includes testing a group of electrodes in random order by providing a prompt followed by stimulation and the patient responding if they saw a percept. After each set, a maximum likelihood algorithm is used to determine the next stimulation level, or if further stimulation is needed for each electrode.............. Fig. 1-3. Abstract.
 (h)	LEE et al. (US 20120293407 A1)- A Head Mounted Display (HMD) device and an image display control method are disclosed. The device includes a display unit including a left display and a right display for a left eye and a right eye for displaying images for the left eye and the right eye, a vital reaction sensor unit including a first vital reaction sensor for the left eye and a second vital reaction sensor for the right eye, detecting vital reaction changes of a user viewing the left display and the right display, and generating, when a vital reaction change is detected, an interruption signal including coordinates of a position at which the vital reaction change is detected, and a control unit for outputting images for the left eye and the right eye to the display unit............... Fig. 1-3. Abstract.
(i)	Armstrong (US 20170336631 A1)- A device, system, and method. The device includes a memory and a processor communicatively coupled to the memory. The processor may be configured to receive synthetic image data corresponding to a determined current location and orientation of a user's eye and a determined current location of a vergence point corresponding to the user's gaze. The processor may be configured to generate a left stream of left synthetic images based on the synthetic image data, the determined current location and orientation of the user's left eye, and the determined current location of the vergence point............... Fig. 1-3. Abstract.
(k)	Monahan et al. (US 10012506 B1)- A navigation guidance system utilizes an electronic compass to determine a desired linear travel path between two way points and to monitor a direction of travel of a user. The system then determines if the direction of travel is within an established tolerance. If the system determines that the direction of travel is outside of the established tolerance, the system alerts the user through one or more alert indicator components. The alert indicator component can emit a visual alert, an audible alert, a tactile alert, or any other suitable method for informing the user accordingly. The alert can be a simple alert or of varying degrees to inform the user of the magnitude of deviation from the desired travel path. The navigation guidance system can be integrated into a carrying device, such as a pair of goggles, swim goggles, glasses, sunglasses, a helmet, a mountable enclosure, etc................ Fig. 1-3. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628